Case: 1:19-cr-00132-SL Doc #: 14 Filed: 05/06/19 1 of 1. PagelD #: 38

FILED
UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO MAY 6 6 2019
EASTERN DIVISION cLeRK
NORTHERN ORTRICT OF OHO

UNITED STATES OF AMERICA, ) CASE NO. 1:19-cr-132

)

)

PLAINTIFF, ) JUDGE SARA LIOI

)
vs. )

) WAIVER OF RIGHTS PURSUANT TO

) SPEEDY TRIAL ACT
HARGIS HALL, )

)

DEFENDANT. )

The attorneys for the respective parties and the defendant, with the consent of the Court,
hereby waive the rights to speedy trial pursuant to the provisions of Title 18, United States Code,
Section 3161, through August 30, 2019, as may be extended by any period of delay as set forth in
or contemplated by Section 3161.

As grounds for continuance, the Court finds that the ends of justice served by the motion
for continuance outweigh the best interest of the public and defendant in a speedy trial, because
failure to grant such a continuance would deny new counsel for defendant the reasonable time
necessary for effective preparation, taking into account the exercise of due diligence.

CL (Yanni ote

Assistant United States Attorney Counsel for Defendant

Ehit Murai Af mA
Defendant

S25 G-b- 14
HONORABLE/SARA LIOI Date
UNITED STATES DISTRICT JUDGE
